DETAILED ACTION

Summary
This Office Action is in response to the Appeal Brief filed September 30, 2021.
In view of the Appeal Brief filed September 30, 2021, the rejections of claims 11, 12, and 21-30 under 35 U.S.C. 103 previously presented in the Office Action sent May 12, 2021 have been withdrawn.
Claims 11, 12, and 21-30 are currently pending and have been allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Cary Kappel on January 7, 2022.
The application has been amended as follows: 
Please cancel claim 13.
Please cancel claim 14.
Please cancel claim 15.
Please cancel claim 16.
Please cancel claim 17.
Please cancel claim 18.
Please cancel claim 19.
Please cancel claim 20.

Allowable Subject Matter
Claims 11, 12, and 21-30 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 11, from which all claims depend, requires a panel having a lower overlap area including a perforation and traversed on one side of the panel by an electrical cable, an upper overlap area including an opening which is inserted an electrical junction box, the electrical junction box including a lateral wall passing through the opening, an access door intended for the insertion of a circuit breaker, cable outlet, internal cavity, electrical terminal, and an electrical switch as claimed in combination with the other limitations of claim 11. The prior art does not teach or render obvious a panel having a lower overlap area including a perforation and traversed on one side of the panel by an electrical cable, an upper overlap area including an opening which is inserted an electrical junction box, the electrical junction box including a lateral wall passing through the opening, an access door intended for the insertion of a circuit breaker, cable outlet, internal cavity, electrical terminal, and an electrical switch as claimed in combination with the other limitations of claim 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN Q DAM whose telephone number is (571)270-5120. The examiner can normally be reached Monday through Friday, 6:00 AM to 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUSTIN Q DAM/Primary Examiner, Art Unit 1721                                                                                                                                                                                                        January 7, 2022